TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                     JUDGMENT RENDERED September 4, 2015


                             NO.  03-14-00810-CV


        Stephen D. Fox, as next friend of C. F. and M. F., Appellant

                                     v.

                    Mirna Azucena Alberto Perez, Appellee



            APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
           BEFORE Chief Justice Rose, Justices Pemberton and Field
        DISMISSED FOR WANT OF PROSECUTION -- OPINION BY Justice Field



This is an appeal from the interlocutory  orderinterlocutory  order  entered
by the trial court on December 16, 2014.  Having reviewed  the  record,  the
Court holds that Stephen D. Fox, as next friend of C.F.  and  M.F.  has  not
prosecuted his appeal and did not comply with a notice  from  the  Clerk  of
this  Court.   Therefore,  the  Court  dismisses  the  appeal  for  want  of
prosecution.  The appellant shall pay all costs  relating  to  this  appeal,
both in this Court and in the court below.